Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner's statement of reasons for allowance: allowance of the claims is indicated because none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious the invention of the claims or recited allowable subject matter in claims 1, 2 and 3.
Claim 1 recites a weld structure comprising: the weld section is formed of a columnar crystal structure from a peripheral edge of the weld section to a center of the weld section, and in the columnar crystal structure, a columnar crystal has a column shape with a principal axis of extension in a direction from the peripheral edge of the weld section toward the center of the weld section.  
Claim 2 recites a weld structure comprising: the weld section is formed of a first columnar crystal region, an equiaxed crystal region, and a second columnar crystal region in a direction from a peripheral edge of the weld section toward a center of the weld section, the first columnar crystal region being formed of a columnar crystal structure in which a columnar crystal extends from the peripheral edge of the weld section, the equiaxed crystal region being formed from the first columnar crystal region and formed of an equiaxed crystal structure that is formed to surround the center of the weld section, and the second columnar crystal region being formed from said equiaxed crystal region to the center of the weld section and formed of the columnar crystal structure in which the columnar crystal extends toward the center of the weld section.  
Claim 3 recites a weld structure comprising: a surface of the weld section on a side that has been irradiated with the laser beam is formed of a primary recessed surface that is recessed from a peripheral edge of the weld section toward a center of the weld section and a secondary recessed surface that is further recessed from said primary recessed surface in a vicinity of the center of said weld section, and a back surface of the weld section that corresponds to the secondary recessed surface is not recessed or is a shallower recessed surface than the secondary recessed surface which the closest prior art of record of Shiwayama (JP 2011173146), Hayashimoto (US 2012/0211474) or Melville (US 4,857,697) fails to disclose or render obvious.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
4/16/2021